UNITED STATES DISTRICT COURT
                              FOR THE DISTRICT OF COLUMBIA

__________________________________________
                                          )
ROBERT A. REED,                           )
                                          )
            Petitioner,                   )
                                          )
      v.                                  )                   Civil Action No. 09-2053 (PLF)
                                          )
JOHN CAULFIELD, et al.,                   )
                                          )
            Respondents.                  )
__________________________________________)


                           MEMORANDUM OPINION AND ORDER

               This matter is before the Court to determine whether a certificate of appealability

is warranted. The Court denied petitioner’s petition for a writ of habeas corpus by Memorandum

Opinion and Order of October 16, 2009. See Reed v. Caulfield, Civil Action No. 09-2053,

Memorandum Opinion and Order (D.D.C. Oct. 16, 2009). Petitioner appealed the decision to the

United States Court of Appeals for the District of Columbia Circuit. The court of appeals is

holding petitioner’s matter in abeyance pending notification from this Court of the issuance of a

certificate of appealability, or a statement why a certificate should not issue. The Court

concludes that a certificate of appealability is not warranted and therefore declines to issue one.

               In a habeas corpus proceeding where the applicant complains of detention arising

from process issued by a state court, “the applicant cannot take an appeal unless a circuit justice

or a circuit or district judge issues a certificate of appealability under 28 U.S.C. § 2253(c).” See

FED . R. APP . P. 22(b)(1). A certificate of appealability may issue “only if the applicant has made

a substantial showing of the denial of a constitutional right.” 28 U.S.C. § 2253(c)(2). Where, as
here, the Court denied the habeas petition on procedural grounds without reaching any

underlying constitutional claims, a certificate of appealability “should issue when the prisoner

shows, at least, that jurists of reason would find it debatable whether the petition states a valid

claim of the denial of a constitutional right and that jurists of reason would find it debatable

whether the district court was correct in its procedural ruling.” See Slack v. McDaniel, 529 U.S.

473, 484 (2000). “Where a plain procedural bar is present and the district court is correct to

invoke it to dispose of the case, a reasonable jurist could not conclude either that the district court

erred in dismissing the petition or that the petitioner should be allowed to proceed further.” Id.

               When petitioner filed his petition, he was a pretrial detainee awaiting trial in the

Superior Court of the District of Columbia on a charge of first degree child sex abuse. See Pet.

at 2. The petition challenged petitioner’s criminal prosecution and sought his “immediate release

from unlawful confinement.” See id. at 5-6. The Court denied the petition while petitioner was

still awaiting trial. Since then, however, a jury has found petitioner guilty of various offenses,

and he was sentenced on May 21, 2010; petitioner filed a notice of appeal on June 7, 2010. See

District of Columbia Superior Court, http://www.dccourts.gov/pa/, Crim No. 2009-CF1-015815

(last visited Aug. 26, 2010). Since petitioner “is now held as a convicted defendant rather than

merely on a criminal charge not yet brought to trial, the issue as to the legality of his continued

pretrial detention has been mooted.” See Thorne v. Warden, 479 F.2d 297, 299 (2d Cir. 1973).

               Moreover, even if petitioner’s claim regarding his detention were not moot, the

Court concludes that petitioner has not made a substantial showing that a constitutional right was

denied to him. Because the petition was brought while petitioner was awaiting trial, it was

governed by 28 U.S.C. § 2241. Dickerson v. Louisiana, 816 F.2d 220, 225 (5th Cir. 1987) (“Pre-


                                                  2
trial petitions . . . are properly brought under 28 U.S.C. § 2241, which applies to persons in

custody regardless of whether final judgment has been rendered and regardless of the present

status of the case pending against [them].”); see also Williams v. Warden-Cent. Det. Facility, 538

F. Supp. 2d 74, 76 (D.D.C. 2008). And while Section 2241 establishes jurisdiction in the federal

courts to consider pretrial habeas corpus petitions, it is established that federal courts generally

should abstain from the exercise of that jurisdiction “if the issues raised in the petition may be

resolved either by trial on the merits in the state court or by other state procedures available to the

petitioner.” Dickerson v. Louisiana, 816 F.2d at 225. Indeed, “[p]rior to a judgment of

conviction in state court, ‘federal habeas corpus does not lie, absent ‘special circumstances,’ to

adjudicate the merits of an affirmative defense to a state criminal charge prior to a judgment of

conviction by a state court.’” Williams v. Warden-Cent. Det. Facility, 538 F. Supp. 2d at 76

(quoting Braden v. 30th Judicial Circuit Court of Ky., 410 U.S. 484, 489 (1973)).

               “[A] federal court may dismiss an action when there is a direct conflict between

the exercise of federal and state jurisdiction and considerations of comity and federalism dictate

that the federal court should defer to the state proceedings.” Hoai v. Sun Ref. and Mktg. Co.,

Inc., 866 F.2d 1515, 1517 (D.C. Cir. 1989) (citing Younger v. Harris, 401 U.S. 37, 43-45 (1971);

Pennzoil Co. v. Texaco, Inc., 481 U.S. 1, 9-10 (1987)). This deference preserves “the delicate

and important balance between vigorous protection of federal rights and an appropriate respect

for the state conduct of state matters.” See In re Justices of the Superior Court Dep’t of the Ma.

Trial Court, 218 F.3d 11, 18 (1st Cir. 2000). As the Court stated in its Memorandum Opinion of

October 16, 2009, this “‘fundamental policy against federal interference with state criminal

prosecutions’” required that the petition be dismissed. See Reed v. Caulfield, Civil Action


                                                  3
No. 09-2053, at 2 (quoting Younger v. Harris, 401 U.S. at 46). As the Court noted, petitioner

would have the opportunity to litigate his underlying claims in the then pending criminal

proceeding in the Superior Court, and none of petitioner’s claims presented “special

circumstances” justifying federal intervention. See In re Justices of the Superior Court Dep’t of

the Ma. Trial Court, 218 F.3d at 19; Williams v. Warden-Cent. Det. Facility, 538 F. Supp. 2d

at 77. Accordingly, given the clear case for abstention, petitioner has not made the showing

necessary for issuance of a certificate of appealability.1

               Because petitioner’s habeas corpus petition is moot and, even if not moot, does

not present a substantial constitutional issue, the Court concludes that a certificate of

appealability under 28 U.S.C. § 2253(c)(2) is not warranted. Accordingly, it is hereby

               ORDERED that no certificate of appealability shall be issued; and it is

               FURTHER ORDERED that the Clerk of this Court is directed promptly to notify

the Clerk of the court of appeals of this Memorandum Opinion and Order and provide a copy to

him.

               SO ORDERED.


                                                               /s/__________________________
                                                               PAUL L. FRIEDMAN
DATE: August 26, 2010                                          United States District Judge




       1
                After the Court denied the petition in this case, petitioner filed another habeas
corpus petition raising similar claims. See Reed v. Wainwright, Civil Action No. 10-0807, 2010
WL 1980170 (D.D.C. May 17, 2010). A different judge of this Court also denied the petition on
procedural grounds, “refrain[ing] from interfering with ongoing Superior Court proceedings.”
See id. at *1 (citing Younger v. Harris, 401 U.S. at 45).

                                                   4